DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-10) in the reply filed on 26 June 2022 is acknowledged.
Claims 11-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 June 2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 11-20 have been CANCELLED, as being drawn to non-elected inventions. 

REASONS FOR ALLOWANCE
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art does not explicitly teach or render obvious the specific combination of limitations including  a delay locked loop circuit, configured to output a plurality of delay clock signals through output terminals of the delay locked loop circuit; a plurality of time-to-digital converters; a multiplexer, configured to select a sub-group of m latches among the latches of the plurality of time-to-digital converters to be connected to the output terminals of the delay locked loop circuit according to a control signal; and a digital integrator, coupled to the plurality of time-to-digital converters, and configured to integrate digital outputs generated by the time-to-digital converters in each of n cycles to generate n raw data frames, wherein m and n are natural numbers, and the n raw data frames are used to generate a depth result.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645